Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The examiner deems the reason for allowance as follows: after amending the independent claim language to now read as “A parking assistance system comprising: a vehicle state recognition unit that recognizes a relative position of a power receiving unit mounted on a vehicle to a power transmitting unit that transmits electric power to the power receiving unit in a non-contact manner to charge a battery mounted on the vehicle; and an alignment assistance unit that displays, on an image display device on the vehicle, alignment assistance information representing the relative position of the power receiving unit to the power transmitting unit recognized by the vehicle state recognition unit, wherein the alignment assistance unit comprises: a delay recognition unit that recognizes: a display delay time given as a delay time between a time of recognition of the relative position by the vehicle state recognition unit and a time when the alignment assistance information representing the relative position is displayed on the image display device, and a vehicle response delay time given as a delay time in an operation of the vehicle between a time when a brake of the vehicle is applied by a user in response to the alignment assistance information displayed on the image display device and a time when the vehicle is stopped; and 2Application No.: 17/196,411Docket No.: P210020US00 a delay correction unit that corrects the relative position included in the alignment assistance information displayed on the image display device according to the display delay time and the vehicle response delay time recognized by the delay recognition unit.”  
At the time of the said invention, the closest prior art Niwa (JP 2020018156 A) in combination with Kikuchi (JP 5751383 B2) teaches delay recognition of a display delay time given as a delay time between a time of recognition of the relative position by the vehicle state recognition unit and a time when the alignment assistance information representing the relative position on the image display, wherein a delay correction unit corrects the relative position delay included in the alignment assistance information displayed on the image display device (Page 3, Paragraphs 2-5; Page 5, Paragraphs 5-7).  Niwa a vehicle response delay time given as a delay time in an operation of the vehicle between a time when a brake of the vehicle is applied by a user in response to the alignment assistance information displayed on the image display device and a time when the vehicle is stopped” As a result, the examiner acknowledges the novelty of the applicant’s invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685